Exhibit 11 Statement of Computation of Per Share Earnings The composition of basic and diluted earnings per share were as follows for: (Dollars in thousands, except per share amounts) For the three months ended June 30, For the six months ended June 30, 4 3 4 3 Net income available to common stockholders $ Weighted average number of common shares outstanding Effect of stock options and other awards Weighted average diluted number of common shares outstanding Basic earnings per share $ Diluted earnings per share $ $ $ $
